Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following Notice of Allowance is going to replace the Notice of Allowance sent out on 3/19/2021 (the word document).

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method of reducing skin inflammation or moisturizing skin, the method comprising topically applying to the skin in need thereof a composition comprising an effective amount of: Magnolia officinalis bark extract; Vitis vinifera seed extract; tocopherol or tocopherol acetate; and lecithin. The closet art found was Zimmerman et al (US 2007/0003536). Zimmerman et al teach a composition comprising tocopherol, grape seed extract, and lecithin, etc. Zimmerman et al do not teach the incorporation of magnolia bark extract, and jasminum officinale oil or lavandula angustifolia oil into the composition.
 
EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael R. Krawzsenek on 3/24/2021.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 11, at line 5, after the phrase “seed extract”, the phrase -- jasminum officinale oil or lavandula angustifolia oil; -- has been inserted.
In Claim 13, at line 3, after the term “hyaluronate;”, the term -- and-- has been inserted.
In Claim 13, at lines 4-5, the phrase “; and jasminum officinale oil” has been deleted.
In Claim 14, at line 4, the phrase “lavandula angustifolia oil;” has been deleted.
             Claims 11-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655